Title: John Jay to John Adams, 11 February 1785
From: Jay, John
To: Adams, John


        
          Sir
          Office for foreign Affairs New York 11th: Feby: 1785
        
        I have now the Honor of transmitting to you herewith enclosed a Ratification made 1st Feby: instant of the contract or Engagement which you entered into as Minister Plenipotentiary of the United States of America to their High Mightinesses the Lords, the States General of the United Netherlands, in Behalf of the said States, with Messrs. Wilhelm & Jan Willink & others for a Loan of two Millions of Guilders the 9th of March 1784.
        As the Letters received from you, between my Predecessors Resignation and my acceptance of this Office, are yet in the Hands of a Committee of Congress, I am not in Capacity to say any thing of their Dates or Contents.
        
        On the 14th Ult. I wrote a Short Letter to you Doctr. Franklin and Mr. Jefferson.
        Congress have Resolv’d to send a Minister to the Court of London, and I flatter myself with being soon enabled to write to you particularly on this Subject.
        It would give me great Pleasure to hear from you frequently, and to be favored not only with such Information as you may think interesting, but also with such Remarks and Opinions on Affairs in this Department, as may the better enable me to discharge the Duties of it.
        Mr. De Marbois in pursuance of the Orders of his Court, has demanded that Mr. Longchamps be delivered up. I wish that matter had not been pressed— I have laid the Requisition before Congress and shall inform you of the Result of their Deliberations on the Subject. It is in Contemplation to appoint a Minister for Spain, and we are informed that an Envoy from that Court may daily be expected here.
        I have the Honor to be with great Esteem & Regard / Dear Sir / Your most obt. & very hble Servt.
        
          John Jay
        
      